DETAILED ACTION
This office action is responsive to the above identified application filed 11/11/2021.  The application contains claims 1-20, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement with references submitted 11/01/2021, has/have been considered and entered into the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11204903. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same exact concepts.
Instant Application
U.S. Patent No. 11204903
Claim 1
A system, comprising: 
a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: receiving one or more activity records associated with a managed network; 

determining, via a machine learning model, that the one or more activity records are associated with one or more software packages; 

determining, via the machine learning model, respective characteristics of the one or more software packages based on the one or more activity records, wherein the respective characteristics comprise respective publishers associated with the one or more software packages; 






determining that the one or more software packages are not currently managed by a software management tool associated with the managed network based on the respective characteristics of the one or more software packages; and 


transmitting, to a display device, a representation of a graphical user interface, wherein the graphical user interface comprises a window that includes a listing of the respective publishers associated with the one or more software packages.

Claim 1
A system comprising
a server device configured to:
receive the respective representations of the plurality of activities;





determine, via one or more machine-learning classifiers, that one or more activities of the plurality of activities are associated with one or more respective additional software packages

determine, via the one or more machine-learning classifiers, respective machine-learning-based classifications of the one or more activities based on the respective descriptions of the one or more activities, wherein the respective machine-learning-based classifications are indicative of respective additional publishers, respective additional titles, and respective additional categories associated with the one or more respective additional software packages;

compare the respective representations of the plurality of software packages to the respective machine-learning-based classifications of the one or more activities in order to identify: (i) one or more unmanaged software packages of the one or more respective additional software packages
transmit, to a client device, a representation of a graphical user interface, wherein the graphical user interface depicts a first pane and a second pane, wherein the first pane includes (i) an expandable listing of the respective publishers and the respective additional publishers with respective total publisher amounts associated with the plurality of software packages
Claim 2
The system of claim 1, wherein the one or more activity records comprise one or more indications of financial transactions associated with the one or more software packages. 

Claim 5
respective amounts and the respective additional amounts are individually represented based on whether they were derived from one or more accounts payable transactions or one or more expense transactions
Claim 3
The system of claim 1, wherein the respective characteristics comprise the respective publishers and respective titles associated with the one or more software packages.
Claim 1
a plurality of software packages that are managed by way of a software management tool and associated with a managed network, wherein the respective representations of the plurality of software packages include respective publishers, respective titles, …
machine-learning-based classifications are indicative of respective additional publishers, respective additional titles.
Claim 4
The system of claim 3, wherein the operations comprise: receiving, via the graphical user interface, user input indicative of a selection of a particular publisher of the respective publishers; and transmitting, to the display device, a representation of an updated graphical user interface, wherein the updated graphical user interface comprises the window including a listing of the respective titles of the one or more software packages associated with the particular publisher.
Claim 2
wherein the expandable listing of the respective publishers and the respective additional publishers allows each particular publisher therein to be expanded to display one or more software packages of the plurality of software packages, or the one or more unmanaged software packages, or both, attributable to the particular publisher

Claim 5
The system of claim 1, wherein the respective characteristics comprise one or more additional devices in which the one or more software packages are installed.
Claim 1
a database comprising respective representations of: (i) a plurality of software packages that are managed by way of a software management tool and associated with a managed network
Claim 6
The system of claim 1, wherein the operations comprise storing, in a database, one or more configuration items associated with the one or more software packages.

Claim 1
a database comprising respective representations of: (i) a plurality of software packages that are managed by way of a software management tool and associated with a managed network, wherein the respective representations of the plurality of software packages include respective publishers, respective titles, and respective categories associated with each of the plurality of software packages
Claim 7
The system of claim 1, wherein the machine learning model is trained based on a data set associated with one or more additional activity records associated with the managed network.
Claim 20
The system of claim 1, wherein the one or more machine-learning classifiers are trained based on a data set associated with respective records of an additional plurality of activities different than the plurality of activities.
Claim 8
The system of claim 1, wherein the window includes the listing of the respective publishers associated with the one or more software packages and one or more additional publishers associated with one or more additional software packages managed by the software management tool.
Claim 3-5
The system of claim 1, wherein the first pane includes a slider or a button that, when activated, causes the expandable listing of the respective publishers and the respective additional publishers to be filtered such that the expandable listing includes only the respective additional publishers associated with at least one of the one or more unmanaged software packages.


With regard to Claim 9,
Claim 9 is similar in scope to claims 1 and 8; therefore it is rejected under similar rationale.
With regard to Claim 10,
Claim 10 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 11,
Claim 11 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 12,
Claim 12 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 13,
Claim 13 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 7; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claims 1 and 5; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 18,
Claim 18 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 19,
Claim 19 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018/0322599 A1, hereinafter Srivastava] in view of Oberheide et al.  [US 2016/0285847 A1, hereinafter Oberheide] in view of JP2019079258A [hereinafter D1] .

With regard to Claim 1,
Srivastava teach system, comprising: 
a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations ([0006]) comprising:
receiving one or more activity records associated with a managed network ([0121], “receive information from proxy servers 312 that is representative of configuration item … associated with a software program installed on a computing device within managed network 300. The information may include several identification parameters, including the following: publisher: “Publisher X”, product: “Product B”, edition: “ ”, version: “Version D”, OS: “Operating System Z”, product description: “Publisher A Product B Edition C Version D”, [0124], “normalization database 610 may recognize that the publisher should be spelled “Publisher A” rather than “Publisher X” based on the product description “Publisher A Product B Edition C Version D”, and customer instance 322 may affiliate this identification parameter with a publisher spelled “Publisher A”, “Customer instance 322, may determine additional identification parameters based on the product description parameter”, [0125]); 
determining, that the one or more activity records are associated with one or more software packages (Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing. A different result ID number may be associated with each software program type for which reconciliation was run”); 
determining, respective characteristics of the one or more software packages based on the one or more activity records, wherein the respective characteristics comprise respective publishers associated with the one or more software packages ([0121], “receive information from proxy servers 312 that is representative of configuration item … associated with a software program installed on a computing device within managed network 300. The information may include several identification parameters, including the following: publisher: “Publisher X”, product: “Product B”, edition: “ ”, version: “Version D”, OS: “Operating System Z”, product description: “Publisher A Product B Edition C Version D”, [0124]-[0125]); 
transmitting, to a display device, a representation of a graphical user interface, wherein the graphical user interface comprises a window that includes a listing of the respective publishers associated with the one or more software packages (Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing”).
Srivastava do not explicitly teach determining, via a machine learning model.
Oberheide teach a system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising:
receiving one or more activity records associated with a managed network (Fig. 8, S230, ¶23-24, The behavioral data is the activity record associated with a managed network); 
determining, via a machine learning model, that the one or more activity records are associated with one or more software packages (Fig. 4-5, Fig. 8, S240, S250, ¶117-121, Software is a service determined based on the behavioral data (activity records)); 
determining, via the machine learning model, respective characteristics of the one or more software packages based on the one or more activity records, wherein the respective characteristics comprise respective publishers associated with the one or more software packages (Fig. 8, S240, S250, ¶115, ¶23-25,Service provider is the publisher).
Srivastava and Oberheide are analogous art to the claimed invention because they are from a similar field of endeavor of identifying and monitoring software packages within a network. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava to include the ability to use a machine learning model resulting in resolutions as disclosed by Oberheide with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Srivastava as described above to provide smart alternatives to analyzing vast volumes of data by applying fast and efficient algorithms and data-driven models for real-time processing of data, producing accurate results and analysis
Srivastava-Oberheide do not explicitly teach determining that the one or more software packages are not currently managed by a software management tool associated with the managed network based on the respective characteristics of the one or more software packages.
D1 teach a system, comprising: 
a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations (Claim 7, “ program for functioning a computer as each means in the management apparatus as described in any one of Claims 1-6”) comprising:
receiving one or more activity records associated with a managed network ([0028], “software inventory information 220 is software inventory information collected by the collection device 20 for each information device 30. One piece of software inventory information 220 includes, for each piece of software installed in the information device 30, a record indicating information (for example, software name, installation date, etc.) about the software”, [0053]-[0054]); 
determining, that the one or more activity records are associated with one or more software packages ([0028], “software inventory information 220 is software inventory information collected by the collection device 20 for each information device 30. One piece of software inventory information 220 includes, for each piece of software installed in the information device 30, a record indicating information (for example, software name, installation date, etc.) about the software”, [0041]); 
determining, respective characteristics of the one or more software packages based on the one or more activity records ([0037]-[0038], “Software name identification is the conversion of the software name included in the software inventory information 220 into a software name that uniquely identifies the software (this conversion is also referred to as “software name normalization”).”, wherein the respective characteristics comprise respective publishers associated with the one or more software packages ([0054], [0059]); 
determining that the one or more software packages are not currently managed by a software management tool associated with the managed network based on the respective characteristics of the one or more software packages ([0031], [0036], [0071], [0056]-[0057], “software management ID included in the record of the software inventory information 220 does not exist in the software asset management ledger information 240. This is the case, for example, when the user of the information device 30 installs software not managed by the software asset management register in the information device 30”, claim 3, “category includes at least a non-managed software category indicating that the software is not managed”, Claim 6, “A determination procedure for determining whether or not a software asset installed in a plurality of information devices is managed by a software asset management ledger, and a determination procedure for determining whether software installed on the information device is managed by the software asset management ledger”).
Srivastava-Oberheide and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of managing and monitoring software packages within a network. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava-Oberheide to include the ability to determine the presence of non-managed software resulting in resolutions as disclosed by D1 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Srivastava-Oberheide as described above to efficiently manage owned software assets, licenses, and the like; and to determines whether the software installed in the information device is appropriate (for example, whether the software asset operation rules or security policy etc. are met)   (D1, [002], [006]).
With regard to Claim 2,
	Srivastava-Oberheide-D1 the system of claim 1, wherein the one or more activity records comprise one or more indications of financial transactions associated with the one or more software packages (Srivastava, Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing”, D1, [0076], “"License type" is a type of license. Examples of license types include "user license", "device license", and "freeware". The “user license” is, for example, a license for which one user is permitted to use software by one user. The “device license” is, for example, a license for which the installation of software on one information device 30 is permitted by one license. "Freeware" is, for example, a license that does not require a license agreement”).

With regard to Claim 3,
	Srivastava-Oberheide-D1 the system of claim 1, wherein the respective characteristics comprise the respective publishers and respective titles associated with the one or more software packages ([0121], “receive information from proxy servers 312 that is representative of configuration item … associated with a software program installed on a computing device within managed network 300. The information may include several identification parameters, including the following: publisher: “Publisher X”, product: “Product B”, edition: “ ”, version: “Version D”, OS: “Operating System Z”, product description: “Publisher A Product B Edition C Version D”, [0124], “normalization database 610 may recognize that the publisher should be spelled “Publisher A” rather than “Publisher X” based on the product description “Publisher A Product B Edition C Version D”, and customer instance 322 may affiliate this identification parameter with a publisher spelled “Publisher A”, “Customer instance 322, may determine additional identification parameters based on the product description parameter”, [0125], D1, [0028], “software inventory information 220 is software inventory information collected by the collection device 20 for each information device 30. One piece of software inventory information 220 includes, for each piece of software installed in the information device 30, a record indicating information (for example, software name, installation date, etc.) about the software”, [0053]-[0054], ““software name”, “maker name””).

With regard to Claim 5,
	Srivastava-Oberheide-D1 the system of claim 1, wherein the respective characteristics comprise one or more additional devices in which the one or more software packages are installed (Srivastava, [0121], “receive information from proxy servers 312 that is representative of configuration item … associated with a software program installed on a computing device within managed network 300”, Oberheide, [0021], “system 100 functions to detect services used in a network”, D1, “managing device manages a software asset installed in multiple information devices”, [0087]-[0088], [0097], “FIG. 10 is executed, for example, for each piece of software inventory information 220 collected in units of information devices 30 (that is, for each information device 30). “).

With regard to Claim 6,
	Srivastava-Oberheide-D1 the system of claim 1, wherein the operations comprise storing, in a database, one or more configuration items associated with the one or more software packages (Srivastava, claim 1-2, claim 5-6, [0121], “customer instance 322 may receive information from proxy servers 312 that is representative of configuration item 506 and store the information in CMDB 500”, Oberheide, [0022], “SDM database 130 functions to store data relevant to service discovery and/or protection”, [0023], “SDM database 130 can store types of data including: service behavioral data (e.g., expected service behavioral data, collected service behavioral data, etc.), service behavioral characteristics (e.g., expected service behavioral characteristics, service behavioral characteristics generated from collected service behavioral data, etc.)”).

With regard to Claim 7,
	Srivastava-Oberheide-D1 the system of claim 1, wherein the machine learning model is trained based on a data set associated with one or more additional activity records associated with the managed network (Oberheide, [0117]-[0120], “machine learning model can be generated and used in analyzing service behavioral characteristics. As previously discussed, training data (e.g., a set of known service labels associated with feature sets generated from service behavioral characteristics) can be used in training the model”).

With regard to Claim 8,
	Srivastava-Oberheide-D1 the system of claim 1, wherein the window includes the listing of the respective publishers associated with the one or more software packages and one or more additional publishers associated with one or more additional software packages managed by the software management tool  (Srivastava, Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing. A different result ID number may be associated with each software program type for which reconciliation was run”, D1, [0091], “As shown in FIG. 9, the automatic registration condition information 270 includes one or more records. Each of these records includes "software name", "maker name", "type", "automatic registration classification", and "software classification"). 

With regard to Claim 9,
Claim 9 is similar in scope to claims 1 and 8; therefore it is rejected under similar rationale.
With regard to Claim 10,
Claim 10 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 12,
Claim 12 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 13,
Claim 13 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 7; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claims 1 and 5; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 19,
Claim 19 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Claim(s) 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018/0322599 A1, hereinafter Srivastava] in view of Oberheide et al.  [US 2016/0285847 A1, hereinafter Oberheide] in view of JP2019079258A [hereinafter D1] in view of https://www.youtube.com/watch?v=FwUN_sn86fc&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=4 [hereinafter D2].

With regard to Claim 4,
	Srivastava-Oberheide-D1 teach the system of claim 3. Srivastava-Oberheide-D1 do not explicitly teach the receiving, via the graphical user interface, user input indicative of a selection of a particular publisher of the respective publishers; and  transmitting, to the display device, a representation of an updated graphical user interface, wherein the updated graphical user interface comprises the window including a listing of the respective titles of the one or more software packages associated with the particular publisher.
D2 teach receiving, via the graphical user interface, user input indicative of a selection of a particular publisher of the respective publishers (Time 0:55-1:09, Time 1:19-1:21, expandable listing of the publishers and the number of associated software packages and the compliance state); and 
transmitting, to the display device, a representation of an updated graphical user interface, wherein the updated graphical user interface comprises the window including a listing of the respective titles of the one or more software packages associated with the particular publisher (Time 0:55-1:09, Time 1:19-1:21, expandable listing of the publishers and the number of associated software packages titles are displayed).
Srivastava-Oberheide-D1 and D2, are analogous art to the claimed invention because they are from a similar field of endeavor of software asset management Thus, it would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to modify Srivastava-Oberheide-D1 display method to include the ability to provide a representation of listing of titles associated with a selected publisher.
One of ordinary skill in the art would be motivated to modify Srivastava-Gocek-D1-D2 as described above to provide the user with an easy way to get a visual representation for products associated with a specific publisher of interest which would save the user's time and effort needed to analyze data and help to detect duplicate licenses which will save user money.
With regard to Claim 11,
Claim 11 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 18,
Claim 18 is similar in scope to claim 4; therefore it is rejected under similar rationale.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2014/0059535 filed by Gocek et al. that disclose the ability to use machine learning to detect and categorize software item on a computer system See at least the Abstract

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174